DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (claims 1-20), in the reply filed on 22 April 2021 is acknowledged.  The traversal is on the ground(s) that claims 1-8, 13, 14, 19 and 20 are generic to both species.  This is not found persuasive because, although these claims appear to be generic to both species, claims 9-12 and 15-17 are directed to species I. Therefore, although some claims appear generic to both species, the restriction requirement is proper since two different embodiment exist, as stated in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said first end of said medial container is configured for attaching said second end of said first container” (claim 1, 5 and 14), “said first medial lid is configured for inserting in said first end of said medial container such that said medial container is separated from said first container” (claim 1) and “wherein said first container is configured to attach said medial container when said medial connector is removed and said first container is configured to attach said second container when said medial connector and said medial container are removed; wherein said medial connector is configured for attaching said second end of said second container and  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1, 5, 7, 8, 13 and 14 are objected to because of the following informalities:  
Regarding claim 1, the applicant states “wherein said first end of said medial container is configured for attaching said second end of said first container”, “wherein said second container lid is configured for attaching said first end of said second container” and “wherein said second end of said second container is configured for attaching said second end of said medial container”. It appears that each limitation above is missing the word “to” in order to read “is configured for attaching to said”.
wherein said second medial lid is configured for inserted in said second end of said medial container”. It appears “inserted” should be “inserting”.
Regarding claim 5, the applicant states “wherein said first end defines an opening, attach wherein said first container lid”. It appears the term “attach” is extraneous.  
Further regarding claim 5, the applicant states “wherein said first end of said medial container is configured for attaching said second end of said first container” and “said second end of said second container is configured for attaching said second end of said medial container”. It appears that each limitation above is missing the word “to” in order to read “is configured for attaching to said”.
Further regarding claim 5, the applicant states “wherein said second medial lid is configured for inserted in said second end of said medial container when said such that said medial container is separated from said second container”. It appears “inserted” should be “inserting” and “when said” should be removed.
Claim 7 states “wherein said first container is configured to attach said medial container”. It appears that the limitation above is missing the word “to” in order to read “is configured to attach to said”.
Claim 8 states “wherein said first container is configured to attach said second container”. It appears that the limitation above is missing the word “to” in order to read “is configured to attach to said”.
Claim 13 states “wherein said first medial lid and said medial connector a configured for use as an eating dish”. It appears “a” should be “are”.
Claim 14 states “wherein said first end of said medial container is configured for attaching said second end of said first container”, “said second end of said second container is configured for attaching said second end of said medial container”, “wherein said first container is configured to attach said medial container”, “said first container is configured to attach said second container when said medial connector”. It appears that each limitation above is missing the word “to” in order to read “is configured for attaching to said”.
Further regarding claim 14, applicant states “wherein said second medial lid is configured for inserted in said second end of said medial container when said such that said medial container is separated from said second container”. The phrase “such that said” appears extraneous.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant states “wherein said first medial lid is configured for inserting in said first end of said medial container such that said medial container is separated from said first container”. It is unclear how the first medial lid is inserted in the first end of the medial container without the medial connector claimed. Furthermore, it is unclear how the first medial lid san separate the first container from the medial container without the medial connector.
Regarding claim 4, the applicant states “The portable multi-compartment storage container of claim 1, wherein said container further comprises a handle, wherein said handle is configured for attachment to at least said first container”. It is unclear which container the applicant is referring to when the applicant says the phrase “said container”. Claim 1 introduces a “storage container”, “a first container”, “a medial container” and “a second container”. For purposes of examination, examiner will treat the “said container” limitation as “said storage container”.
Regarding claim 5, the applicant states “said first end of said medial container is configured for attaching said second end of said first container”. Later in claim 5, the applicant states “said medial connector is configured for attaching said second end of said first container to said first end of said medial container”. It is unclear how both of the limitations can occur at the same time where the first container connects to the medial container directly and the first container connects to the medial connector which connects to the medial container. For purposes of examination, examiner will assume that these two limitations are intended to occur at different times depending on the configuration.
Regarding claim 12, the applicant states “said first medial lid comprises threads configured for threaded attachment to said medial container, wherein said second medial lid comprises threads configured for threaded attachment to said medial container” It is unclear how both medial lids can connect to the medial container at the same time since the first medial lid needs to be attached to the medial connector in order to be indirectly attached to the medial container. The other way to interpret the claim is that either the first or second medial lid can be connected to the second end of the medial container. This is the way the claim will be interested for purposes of examination.
Regarding claim 14, applicant states “wherein said medial connector is configured for attaching said second end of said second container when said medial connector is removed”. It is unclear how the medial connector can attach to the second container when the medial container is removed. For purposes of examination, examiner will read the claim as follows: “wherein said medial connector is configured for attaching said second end of said second container when said medial container is removed”. 
wherein said first end of said medial container is configured for attaching said second end of said first container”. Later in claim 14, the applicant states “wherein said medial connector is configured for attaching said second end of said first container to said first end of said medial container”. It is unclear how both of the limitations can occur at the same time where the first container connects to the medial container directly and the first container connects to the medial connector which connects to the medial container. For purposes of examination, examiner will assume that these two limitations are intended to occur at different times depending on the configuration.
Regarding claim 18, the applicant states “said first medial lid comprises threads configured for threaded attachment to said medial container, wherein said second medial lid comprises threads configured for threaded attachment to said medial container” It is unclear how both medial lids can connect to the medial container at the same time since the first medial lid needs to be attached to the medial connector in order to be indirectly attached to the medial container. The other way to interpret the claim is that either the first or second medial lid can be connected to the second end of the medial container. This is the way the claim will be interested for purposes of examination.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 7, the applicant states “said first container is configured to attach said medial container when said medial connector is removed”. However, claim 5, from which claim 7 depends, states “said first end of said medial container is configured for attaching said second end of said first container”. The limitation of claim 7 does not appear to further limit the limitation of claim 5 since the limitation is already described in claim 5. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krieger (US 20130111726).
Regarding claim 1, Krieger teaches a portable multi-compartment storage container (figure 7) for meals and beverages (paragraph 9), said portable multi-compartment storage container comprising: a first container (figure 7, reference 42), said first container comprising a first end (figure 7, top of reference 42), a second end (figure 7, bottom of reference 42), and a first container lid (figure 7, 
Regarding claim 2, Krieger teaches all of the claim limitations of claim 1, as shown above. Furthermore, Krieger teaches said first container lid is configured for removable attachment to said first end of said first container (figure 8, reference 33).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krieger (US 20130111726), as applied to claim 1 above, and further in view of Sauey et al. (US 3,811,216).
Regarding claim 3, Krieger teaches all of the claim limitations of claim 1, as shown above. 
Krieger does not teach the container further comprises a handle, wherein said handle is configured for attachment to at least said first container. However, Sauey does teach the container (figure 3) further comprises a handle (figure 3, reference 42), wherein said handle is configured for attachment to at least said first container (figure 3 and 5, reference 42, 76 and 44).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.